48 F.3d 1228NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Michael Baird JORDAN, Petitioner-Appellant,v.James ROWLAND, Director, Respondent-Appellee.
No. 94-15027.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 15, 1995.*Decided Feb. 23, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Michael Baird Jordan, a California state prisoner, appeals pro se the denial of his petition for a writ of habeas corpus.  We review de novo.  Taylor v. Kincheloe, 920 F.2d 599, 601 (9th Cir.1990).  We have jurisdiction under 28 U.S.C. Sec. 2253 and affirm.


3
Jordan's challenges to his conviction lack merit and the district court adequately and fairly addressed them;  therefore, we reject them for the reasons stated in the district court's orders.  The district court was not required to conduct an evidentiary hearing on any of Jordan's claims because they could be resolved by reference to the record.  See Bashor v. Risley, 730 F.2d 1228, 1233 (9th Cir.), cert. denied, 469 U.S. 838 (1984).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  We deny Jordan's request for oral argument and his renewed motion for the appointment of counsel


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3